DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Rudy (US 2004/0082870 A1).
Regarding claim 1, Rudy discloses a device for locating and detecting the cardiac regions responsible for irregular cardiac arrhythmias the device comprising (eg. Para. 7): a three-dimensional reconstruction element that generates a three-dimensional reconstruction of a surface of a patient's torso through processing a plurality of images (eg. Abstract, Para. 13), including a number of images of the surface of the patient's torso obtained by at least one camera (eg. Para. 13, 71-72); image analysis for locating a plurality of surface electrodes (eg. Para. 40, 55, 59-62, 66), which wherein the plurality of surface electrodes are positioned on the patient's torso and whereby the image analysis detects the position of the electrodes with respect to the surface of the patient's torso (eg. Para. 40, 55, 59-62, 66); data processing elements that correlate a number of readings of the surface electrodes to the three-dimensional reconstruction and the position of the surface electrodes to generate a surface electrocardiographic map (eg. Para. 21, Fig. 12, 19A-C, 20A-B, 22-24), and a display for receiving and displaying the surface electrocardiographic map (eg. Para. 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the embodiments of Rudy to use a digital camera to determine the electrode locations and geometry data as an alternative to other imaging modalities disclosed by Rudy to provide another option to capture electrode locations and geometry data that is not as expensive as x-ray fluoroscopy, etc. (eg. Para. 10) 
Regarding claim 3, Rudy discloses at least one camera is a visible imaging camera (eg. Para. 10, 13, and 71-72).
Regarding claim 5, Rudy discloses the surface electrocardiographic map comprises elements for detecting the area of the torso that presents a cardiac arrhythmia (eg. Para. 7, sites of initiation of cardiac arrhythmias).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of  Rudy (US 2004/0082870 A1) in view of George (US 2013/0304407 A1) (cited previously).
Regarding claim 4, Rudy discloses the invention of claim 1, but does not disclose using an angiography camera. 
George teaches a device for reconstructing the locations of sensing electrodes using segmented image data collected through rotational angiography (eg. Para. 33).
It would have been obvious to have modified the invention of Rudy to have used angiography instead of MRI/photography as an imaging modality as an obvious alternative taught by George and would produce the same inverse reconstruction of surface electrical data (eg. George, Para. 33).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Rudy (US 2004/0082870 A1) in view of Branham (US 5687737 A1).
Regarding claim 6, Rudy discloses the invention of claim 1, but does not disclose at least one intracavity catheter that takes intracavity records.
Branham teaches a 3D cardiac mapping device with a catheter with a collapsible electrode array that can be inserted through blood vessels into heart chambers (eg. Branham, Col. 10, Ln. 53-Col. 11, Ln. 1-5, Col. 12, Ln. 42-58).
It would have been obvious to combine the invention of Rudy with the intracardiac catheter as taught by Branham to further expand detecting cardiac regions responsible for irregular cardiac arrhythmias that don’t necessarily show up in non-invasive methods (Eg. Branham, Col. 1, Ln. 15-34, Col. 13, Ln. 30-44, and Col. 28, Ln. 20-45).
Regarding claim 7, the combined invention of Rudy and Branham discloses elements for locating intracavity catheters (eg. Branham, Col. 4, Ln. 15-47, marking devices to allow the exact location of an instrument to be monitored as it travels through blood vessels of a patient toward the heart.)
Regarding claim 8, the combined invention of Rudy and Branham discloses elements for generating an intracavity anatomical reconstruction on the basis of intracavity records and the elements for locating the intracavity catheters (eg. Branham, Col. 7, Ln. 42- Col. 8, Ln. 5).
Regarding claim 9, the combined invention of Rudy and Branham discloses correlating data from the intracavity anatomical reconstructing and the surface electrocardiographic map generate an electronamatomical map wherein the electrical activity of each area is identified (eg. Branham, Col. 27-Col. 30, static, interval, and dynamic maps).
Regarding claim 10, the combined invention of Rudy and Branham discloses detecting arrhythmias in the electroanatomical map (eg. Branham, Col. 7 – Col. 13, Ln. 44, Claim 9).


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rudy (US 2004/0082870 A1) in view of Berrier (US 7433730 B1) (cited previously).
Regarding claim 11, Rudy discloses the invention of claim 10, but does not disclose receiving information from intracavity records and the surface electrocardiographic map and performing an iterative estimation of a transfer mix between a plurality of atrial epicardium potentials and torso potentials using an equation MUa = Ut.
Berrier teaches finding the electric potentials in a medium with given electric and dielectric characteristics for a given distribution of electrical sources using equation Ax=b where A is the transfer matrix, x is epicardial potentials, and b is the electric potentials measured at the body surface/body surface potential map (eg. Col. 8, Ln. 30 – Col. 9, Ln 60).
It would have been obvious to have combined the invention of Rudy with the forward problem process taught by Berrier to allow a different method to build an electrocardiographic map without contacting with the heart surface to avoid problems such as spatial ambiguity and complications with fibrous structure of the cardiac muscle that varies between patients. 
Regarding claim 12, the combined invention of Rudy and Berrier discloses the regularization equation min(|Ax-b|^2+λ|Dx|^2) where λ is a regularization parameter and D is a regularization matrix (eg. Berrier, Col. 9, Ln 60-65, EQ 9 and Col. 10, Ln. 1-16 for D for measures of amplitude, smoothness, or proximity to an estimate).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        /CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792